                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


ROBERT MILLER,                                §
                                              §
                                              §   CIVIL ACTION NO. 6:18-CV-00576-TH
              Plaintiff,                      §
                                              §
v.                                            §
                                              §
UNIVERSITY OF TEXAS MEDICAL                   §
BRANCH,    WILLIAM    JONES,                  §
LORENZO BUSTOS,                               §

              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Robert Miller, an inmate confined at the Skyview Unit of the Texas prison

system, proceeding pro se and seeking to proceed in forma pauperis, brings this civil rights

lawsuit pursuant to 42 U.S.C. § 1983. (Docket No. 1.) The case was referred to United States

Magistrate Judge John D. Love, who issued a Report and Recommendation (Docket No. 5)

concluding that the lawsuit should be dismissed for purposes of in forma pauperis proceedings

pursuant to the “three strikes” provisions of 28 U.S.C. § 1915(g). On November 19, 2018

Plaintiff received a copy of the Magistrate Judge’s Report and Recommendation. (Docket No. 6.)

The Report and Recommendation informed Plaintiff of his rights to object to the Report and

Recommendation within 14 days, and further informed him that a failure to timely object shall

bar “the objecting party from appealing the factual findings and legal conclusions of the

Magistrate Judge which are accepted and adopted by the district court except upon grounds of

plain error.” (Docket No. 5 at 4 (citing Douglass v. United States Auto. Ass’n, 79 F.3d 1415,

1430 (5th Cir. 1996)).)     Since Plaintiff’s receipt of the Report and Recommendation on

                                              1
November 19, 2018, Plaintiff has not filed objections and the prescribed time period for doing so

has passed.

        Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly

        ORDERED that the complaint is DISMISSED with prejudice for purposes of in forma

pauperis proceedings pursuant to 28 U.S.C. § 1915(g). It is further

        ORDERED that Plaintiff’s motion to proceed in forma pauperis (Docket No. 2) is

DENIED. This Order does not bar refiling of this lawsuit without seeking in forma pauperis

status and upon payment of the full $400.00 filing fee. Plaintiff may resume the lawsuit if he

pays the entire filing fee of $400 within fifteen (15) days after the entry of the Final Judgment. It

is finally

        ORDERED that all motions not previously ruled on are DENIED.

        SIGNED this the 11 day of February, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 2
